Citation Nr: 0433334	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-29 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 22, 2001, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
post-traumatic stress disorder (PTSD), rated at 30 percent, 
effective from May 2001, the date of receipt of the claim.

The veteran and his wife appeared before the undersigned 
Veterans Law Judge at a September 2004 Travel Board Hearing 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's claim for service-connected compensation 
for an anxiety disorder was received by the RO on May 22, 
2001.

2.  The veteran's request to amend his claim to include 
service connection for PTSD was received by the RO in 
September 2001.

3.  The RO granted service connection for PTSD at a 30 
percent rate in a December 2001 rating decision, with an 
effective date of May 22, 2001, the date of receipt of the 
claim for compensation for an anxiety disorder.


CONCLUSION OF LAW

The criteria for an effective date prior to May 22, 2001, for 
service connection for PTSD, have not been met.  38 U.S.C.A. 
§§ 5100, 5103, 5104, 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an August 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letter also advised the veteran to please send us any 
additional information or evidence, and requested that the 
veteran tell the RO about any additional information or 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The notice was provided prior to the original rating decision 
on appeal, which granted service connection for PTSD with a 
30 percent rating, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

On May 22, 2001, the RO received a claim of service 
connection for peripheral neuropathy, reflux, anxiety, 
insomnia, and tinea pedis.

In September 2001, the RO received the veteran's request to 
amend his claim to include service connection for PTSD, 
migraine headaches, chronic constipation, infertility, 
problems maintaining balance, and heart palpitations.

On November 26, 2001, the RO received the veteran's request 
to make October 20, 2000, the effective date of his claim.  
The stated basis for the request was the veteran's visit to 
the Florida Department of Veterans Affairs (FDVA) on October 
20, 2000, at which time the veteran "completed several 
forms" and "was assured" that his claim was submitted.  A 
copy of a claim form dated October 20, 2000, was attached.

In February 2002, the RO received a request from the veteran 
to review his claim and pay him from October 24, 2000, the 
"date of my initial claim sent through the FDVA."  A copy 
of a VA form, dated October 24, 2000, appointing The American 
Legion as the veteran's representative, was attached.

A letter from Carlos A. Dominguez, Supervisor, FDVA, dated 
March 2002, contains his statement that the FDVA filed a 
claim for service connection for the veteran on October 24, 
2000 and submitted additional medical records on May 21, 
2001.  Mr. Dominguez said that FDVA documentation shows "we 
did the claim and was mailed to the VARO" [sic].

At his September 2004 Travel Board Hearing, the veteran 
testified that, prior to October 24, 2001, he saw Ms. Adele 
Rodriguez at the FDVA who told him of records and documents 
needed for his claim.  He and his wife then got the documents 
and brought them back to Ms. Rodriguez who filled out an 
application for PTSD.  Ms. Rodriguez told the veteran it 
would be sent off.  When he checked with her three months 
later, having heard nothing about his claim, Ms. Rodriguez 
became very angry, told him she had filled out the claim, and 
to contact her supervisor, Mr. Carlos Dominguez.  The veteran 
said he began receiving treatment for his PTSD from the VA 
approximately one week after he was first diagnosed with 
PTSD, which was approximately October 25, 2000.

Legal Criteria

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 2002).

Analysis

The veteran contends that he filled out a claim for PTSD in 
the office of the FDVA on October 24, 2000, that they assured 
him it was submitted on that date to VA, and that the 
effective date of service connection for PTSD should be 
October 24, 2000.

An FDVA supervisor corroborates the veteran's statement that 
he supplied them with the appropriate paperwork for his PTSD 
claim on October 24, 2000, says that FDVA mailed the claim to 
VA on that date, and contends the claim was subsequently 
lost.

Unfortunately, the law requires actual receipt of a claim by 
VA for the purpose of determining an effective date, and 
there is no evidence that a claim was received by VA prior to 
the effective date assigned, May 22, 2001.  

To resolve situations such as this one, the Court of Appeals 
for Veterans Claims has defined a presumption of regularity 
to the effect that "[t]he presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet.App. 307 (1992).  
Although the Ashley case dealt with regularity in procedures 
at the Board, the Court has applied the presumption to 
procedures at the RO, such as in this case.  Mindenhall v. 
Brown, 7 Vet. App 271 (1994).

Although the evidence shows the attempted submission of a 
claim for service connection for PTSD on or about October 24, 
2000, there is no evidence showing that claim was ever 
received by the RO.  Accordingly, the claim for an earlier 
effective date must be denied.


ORDER

Entitlement to an effective date for service connection for 
post-traumatic stress disorder earlier than May 22, 2001, is 
denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



